Title: To James Madison from John Gavino, 18 June 1803 (Abstract)
From: Gavino, John
To: Madison, James


18 June 1803, Gibraltar. No. 123. Confirms his last dispatch of 10 June [not found] and acknowledges JM’s circular of 9 Apr. Believes the laws that accompanied the latter will “put a stop to the shamefull proceedings of late of some of the Masters of our Trading Vessels who has gone for the U. S. without paying their anchorage due the British Goverment.” Encloses a copy of a letter received “yesterday” from Commodore Morris dated Malta, 19 May. Considered it critical that Morris’s letter for Consul Simpson be delivered. “I freightd a small Boat for 30$ to go with it, also Copy of the one to me, and to bring his answer. Hamet who the Commodor Mentions, is the agent for the Empr:, also Tripoly.” Captain Escamiche in a Portuguese seventy-four cruised off Algiers to try “to retake the 44 Gun frigate Captured last Summer.” He captured and sank a xebec and pursued a frigate and a brig close enough to the port to exchange gunfire with the mole batteries. “He is now here on his way to Lisbon.” The “first Rate” British ship Victory arrived at Gibraltar and is gone to Malta in search of Admiral Nelson; it will be his flagship. “The remainder of the Army from Egipt is now in this Bay, partly to relieve some Troops here, the others are bound home.” Encloses “a note of the Quarantine Charges at this Port.” Notes in a postscript dated 21 June that a lack of conveyance gives him the opportunity to enclose a letter just received from Simpson [not found]. “He says it was a lucky Circumstance my sending the Express, and his geting the first account of the retention of the moorish ship in question.” On board the xebec taken by the Portuguese “there were 12 Neopolitans who they were carrying to slavery.”
 

   
   RC and enclosures (DNA: RG 59, CD, Gibraltar, vol. 2). RC 4 pp.; docketed by Brent as received 19 Aug. For enclosures, see nn. 2 and 3.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:491–93.



   
   Enclosed is a copy of Richard V. Morris’s letter of 19 May 1803 (1 p.), enclosing a letter to Simpson and describing the detention by the John Adams of a Tripolitan ship claimed by Morocco. The ship was taken outside Tripoli with contraband. Morris added that “Hamets prediction, he made the Day we saw him so D——nd Drunk is come to pass.”



   
   Gavino enclosed a one-page list of quarantine and port charges at Gibraltar.



   
   A full transcription of this document has been added to the digital edition.

